Exhibit 10.4

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of July 20, 2010
by and between AutoNation, Inc. (together with its subsidiaries and affiliates,
the “Company”), and Michael J. Jackson (the “Executive”), an individual resident
of the State of Florida.

RECITALS

WHEREAS, the Executive currently serves as the Chairman and Chief Executive
Officer of the Company pursuant to an Employment Agreement dated as of July 25,
2007 (the “Prior Employment Agreement”), which is scheduled to expire by its
terms on September 24, 2010; and

WHEREAS, the Company and the Executive desire to replace and supersede the Prior
Employment Agreement with this Agreement, effective as of the date hereof, and
desire to set forth herein the terms and conditions of the Executive’s
employment with the Company following termination of the Prior Employment
Agreement, as well as certain non-competition covenants applicable to the
Executive.

TERMS OF AGREEMENT

In consideration of the mutual representations, warranties, covenants and
agreements contained in this Agreement, the parties hereto agree as follows:

1. Employment.

(a) Employment Period. The Executive shall serve as Chairman and Chief Executive
Officer of the Company. The period during which the Executive shall serve as
Chairman and Chief Executive Officer of the Company (the “Employment Period”)
pursuant to the terms of this Agreement shall commence on the date hereof and
shall continue until the close of business on September 24, 2013, unless earlier
terminated pursuant to Paragraph 2 of this Agreement. The parties hereto agree
that the Prior Employment Agreement shall terminate and be of no further force
and effect as of the execution and delivery of this Agreement.

(b) Duties and Responsibilities. During the Employment Period, the Executive
shall have such authority and responsibility and perform such duties as are
customary to the offices the Executive holds or as may be assigned to him from
time to time at the direction of the Company’s Board of Directors. During the
Employment Period, the Executive’s employment shall be full time and the
Executive shall perform his duties honestly, diligently, competently, in good
faith and in what he believes to be the best interests of the Company and shall
use his best efforts to promote the interests of the Company.



--------------------------------------------------------------------------------

(c) Base Salary. In consideration for the Executive’s services hereunder and the
restrictive covenants contained herein, the Executive shall be paid a base
salary during the Employment Period at an annual rate of $1,150,000 (the
“Salary”). The Salary will be payable in accordance with the Company’s customary
payroll practices and will be subject to annual review and adjustment by the
Compensation Committee (the “Committee”) of the Company’s Board of Directors (or
the Executive Compensation Subcommittee, as applicable); provided, however, that
the Salary shall not be reduced during the Employment Period.

(d) Bonus. During the Employment Period, the Executive shall participate in the
Company’s Senior Executive Incentive Bonus Plan (the “Plan”), or any successor
or substitute to the Plan, at such target award levels and upon such terms and
conditions as are determined in the discretion of the Committee (or the
Executive Compensation Subcommittee, as applicable); provided, however, that the
target award level for annual incentive bonuses under the Plan, or any successor
or substitute to the Plan, will be no less than the existing target award level
of 133 1/3% of the Executive’s Salary at such time. A portion of the Executive’s
annual bonus will be deferred in accordance with the existing 3-year deferred
bonus program for the Executive adopted by the Executive Compensation
Subcommittee in 2010. Upon expiration of the existing 3-year deferred bonus
program at the end of 2012, a new 3-year deferred bonus program similar to the
current program will be established for the Executive.

(e) Benefits. During the Employment Period, the Executive shall be entitled to
(i) participate in any retirement plans, insurance programs and other fringe
benefit plans and programs as are from time to time established and maintained
for the benefit of executives of the Company, subject to the provisions of such
plans and programs, (ii) participate in the AutoNation, Inc. CEO and President
Demonstrator Vehicle Program and the AutoNation, Inc. Board of Directors Vehicle
Program (or successor programs), and (iii) use of the Company’s corporate
aircraft for personal travel for up to 70 hours per year (provided that the
value of such travel will be included in the Executive’s annual income subject
to tax in accordance with the applicable regulations of the Internal Revenue
Service and Company policy).

(f) Expenses. In addition to the compensation and benefits described above, the
Executive shall be reimbursed for all out-of-pocket expenses reasonably incurred
by him on behalf of or in connection with the business of the Company during the
Employment Period, upon delivery of receipts and pursuant to the reimbursement
standards and guidelines of the Company.

(g) Stock Options. The Executive shall be entitled to participate in any annual
stock option grants during the Employment Period (or other broad-based stock
option grants that include senior executives of the Company) at an appropriate
level as determined by the Committee (or the Executive Compensation
Subcommittee, as applicable).

 

2



--------------------------------------------------------------------------------

2. Termination.

(a) Cause, Death and Disability. At any time during the Employment Period, the
Company shall have the right to terminate the Employment Period and to discharge
the Executive for “Cause” (as defined below). Upon any such termination by the
Company for Cause, the Executive or his legal representatives shall be entitled
to that portion of the Salary prorated through the date of termination, and the
Company shall have no further obligations hereunder. Termination for Cause shall
mean termination because of: (i) the Executive’s breach of his covenants
contained in this Agreement; (ii) the Executive’s failure or refusal to perform
the duties and responsibilities required to be performed by the Executive under
the terms of this Agreement; (iii) the Executive willfully engaging in illegal
conduct or gross misconduct in the performance of his duties hereunder
(provided, that no act or failure to act shall be deemed “willful” if done, or
omitted to be done, in good faith and with the reasonable belief that such
action or omission was in the best interests of the Company); (iv) the
Executive’s commission of an act of fraud or dishonesty affecting the Company or
the commission of an act constituting a felony; or (v) Executive’s violation of
Company policies in any material respect.

The Company acknowledges that the Executive may resign or otherwise terminate
the Employment Period and his employment with the Company without Good Reason
(as defined below), provided that (a) the Company shall have no further
obligations hereunder from and after the end of the Employment Period in such
event and the Executive’s rights with respect to any employee stock options held
by him shall be as set forth in the applicable stock option plan and
(b) Executive shall provide reasonable written notice to the Company (in no
event less than twenty (20) business days) of such resignation or termination,
shall provide a reasonable transition of his duties and responsibilities with
the Company and shall coordinate with the Company as to the public communication
of the resignation or termination in order to ensure an orderly transition.

In addition, in the event that during the Employment Period the Executive
(i) dies, the Employment Period shall automatically terminate, or (ii) is unable
to perform his duties and responsibilities as provided herein due to his
physical or mental disability or sickness (a) for more than ninety (90) days
(whether or not consecutive) during any period of twelve (12) consecutive months
or (b) reasonably expected to extend for greater than three (3) months, the
Company may at its election terminate the Employment Period and Executive’s
employment. In the case of clause (i) or clause (ii) above, the Company shall
have no further obligations hereunder from and after such termination date and
the Executive’s rights with respect to any employee stock options held by him
shall be as set forth in the applicable stock option plan.

 

3



--------------------------------------------------------------------------------

(b) Without Cause by the Company or by Executive for Good Reason. At any time
during the Employment Period, the Company shall have the right to terminate the
Employment Period and to discharge the Executive without Cause effective upon
delivery of written notice to the Executive. At any time during the Employment
Period, the Executive shall have the right to terminate the Employment Period
for Good Reason if, after delivery of written notice to the Company, the Company
has not cured the circumstances constituting “Good Reason” within ten
(10) business days. Upon such termination of the Employment Period by the
Company without Cause or by the Executive for Good Reason, as long as the
Executive is in compliance with the provisions of Paragraphs 3 and 4 below and
within thirty (30) days of termination of Executive’s employment the Executive
executes a reasonable and mutually acceptable severance agreement with the
Company that includes a release of the Company and a covenant of reasonable
cooperation on matters Executive is involved with pertaining to the Company (a
“Severance Agreement”), the Executive will be entitled to an amount equal to
(i) the sum of the Executive’s then-current Salary plus annual bonus awarded to
the Executive for the calendar year prior to such termination of the Executive’s
employment plus (ii) the pro rata portion (based on the portion of the calendar
year actually served by the Executive) of the annual bonus to which the
Executive would have been entitled had the Executive not been terminated, to the
extent applicable performance targets are met. Payment of the amount due under
clause (i) above will be made by the Company within thirty (30) days following
termination of the Executive. Payment of the amount due under clause (ii) above
will be made by the Company at the same time as annual bonuses are paid to the
Company’s bonus-eligible employees for the year in which the Executive is
terminated.

In addition, upon such termination of the Employment Period by the Company
without Cause or by the Executive for Good Reason, as long as the Executive is
in compliance with the provisions of Paragraphs 3 and 4 below and the Executive
executes a Severance Agreement within thirty (30) days of termination of
Executive’s employment:

(1) the Executive and his dependents will be entitled to continue to participate
in the Company’s group health and welfare benefit plans (as such plans are in
effect at such time) for a period of 18 months following such termination at the
same cost to the Executive as such benefits were provided prior to such
termination (or the Company will procure and pay for comparable benefits during
such time period);

(2) all vested employee stock options held by the Executive as of such
termination will survive and be exercisable until the expiration of their
initial 10-year term, at which time such stock options, if not exercised, will
terminate and be void; and

 

4



--------------------------------------------------------------------------------

(3) all unvested employee stock options held by the Executive will immediately
vest on such termination and will survive and be exercisable until the first
anniversary of such termination, at which time such stock options, if not
exercised, will terminate and be void.

At all times during the Employment Period, unless otherwise elected by the
Executive, the foregoing provisions of clause (2) and clause (3) of this
paragraph shall govern in the event of any conflict between such provisions and
the provisions of any stock option agreement to which the Executive is a party
or the provisions of any stock option plan pursuant to which the Executive’s
employee stock options were granted.

“Good Reason” shall mean the occurrence of any of the following: (i) a material
change by the Company in the Executive’s duties or responsibilities which would
cause Executive’s position with the Company to become of materially and
substantially less responsibility and importance than those associated with his
duties or responsibilities as of the date hereof; or (ii) a material breach of
this Agreement by the Company, which breach is not cured within ten (10) days
after written notice thereof is received by the Company.

(c) Upon termination of the Employment Period hereunder, at the Company’s
request the Executive shall resign from the Company’s Board of Directors.

(d) Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
(i) no amounts shall be paid to the Executive under Section 2 of this Agreement
until the Executive would be considered to have incurred a separation from
service from the Company within the meaning of Section 409A of the Code, and
(ii) amounts that would otherwise be payable and benefits that would otherwise
be provided pursuant to this Agreement during the six-month period immediately
following the Executive’s separation from service shall instead be paid within
30 days following the date that is six months following the Executive’s
separation from service (or death, if earlier). Each amount to be paid or
benefit to be provided to the Executive pursuant to this Agreement, which
constitutes deferred compensation subject to Section 409A, shall be construed as
a separate identified payment for purposes of Section 409A. To the extent
required to avoid accelerated or additional tax under Section 409A, amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one year may not effect amounts
reimbursable or provided in any subsequent year.

 

5



--------------------------------------------------------------------------------

3. Restrictive Covenants. The Executive hereby acknowledges that the Company is
as of the date hereof engaged primarily in the sale, leasing, financing and
servicing of new and used vehicles, as well as the provision of related services
and products, such as the sale of parts and accessories, extended service
contracts, aftermarket automotive products and collision repair services (the
“Auto Business”). The Executive further acknowledges that: (i) the Company may
engage in additional related businesses or in separate and distinct businesses
from time to time, (ii) the Company currently engages in its businesses by means
of traditional retail establishments, the Internet and otherwise and the Company
may in the future engage in its businesses by alternative means, and (iii) the
Executive’s position with the Company is such that he will be privy to specific
trade secrets, confidential information, confidential business lists,
confidential records, customer goodwill, specialized training and employees, any
or all of which have great and competitive value to the Company.

The Executive hereby agrees that, for a period of one (1) year following the
termination of the Executive’s employment with the Company (by the Company or
the Executive for any reason), the Executive shall not, directly or indirectly,
anywhere in the United States (or in any other geographic area outside the
United States where the Company conducts business at any time during Executive’s
employment with the Company):

(a) participate or engage in or own an interest in, directly or indirectly, any
individual proprietorship, partnership, corporation, joint venture, trust or
other form of business entity, whether as an individual proprietor, partner,
joint venturer, officer, director, member, employee, consultant, independent
contractor, stockholder, lender, landlord, finder, agent, broker, trustee, or in
any manner whatsoever (except for an ownership interest not exceeding 1% of a
publicly-traded entity), if such entity or its affiliates is engaged, directly
or indirectly, in the Auto Business or any other business of the type and
character engaged in or competitive with any business conducted by the Company
at any time during the Executive’s employment by the Company on or after the
date hereof;

(b) employ, or knowingly permit any company or business directly or indirectly
controlled by him to employ, any person who was employed by the Company or any
subsidiary or affiliate of the Company at or within the prior six (6) months, or
in any manner seek to induce any such person to leave his or her employment
(including, without limitation, for or on behalf of a subsequent employer of the
Executive);

(c) solicit any customers to patronize any business directly or indirectly in
competition with the businesses conducted by the Company or any subsidiary or
affiliate of the Company at any time during the Executive’s relationship with
the Company; or

(d) request or advise any Person who is a customer or vendor of the Company or
any subsidiary or affiliate of the Company or its successors to withdraw,
curtail or cancel any such customer’s or vendor’s business with any such entity.

 

6



--------------------------------------------------------------------------------

4. Confidentiality. The Executive acknowledges that he previously entered into,
and will continue to abide by, the Employee Confidentiality Agreement dated
July 24, 2002. The Executive hereby also agrees that, without the prior approval
of the Company, he shall not at any time during his employment with the Company
and for a period of five (5) years thereafter: (1) give any interviews or
speeches, write any books or articles, make any public statements (whether
through the press, at automobile trade conferences or meetings or through
similar media), or make any disparaging or negative statements: (x) concerning
the Company or any of its businesses or reputation or the personal or business
reputations of its directors, officers, shareholders or employees,
(y) concerning any matter he has participated in while an employee of the
Company, or (z) in relation to any matter concerning the Company or any of its
businesses occurring after the Employment Period; or (2) in any way impede,
disrupt or interfere with the contracts, agreements, understandings,
communications or relationships of the Company with any third party.

5. Acknowledgments of the Parties. The parties agree and acknowledge that the
restrictions contained in Paragraphs 3 and 4 are reasonable in scope and
duration and are necessary to protect the Company. If any provision of
Paragraphs 3 or 4 as applied to any party or to any circumstance is adjudged by
a court to be invalid or unenforceable, the same shall in no way affect any
other circumstances or the validity or enforceability of any other provisions of
this Agreement. If any such provision, or any part thereof, is held to be
unenforceable because of the duration of such provision or the area covered
thereby, the parties agree that the court making such determination shall have
the power to reduce the duration and/or area of such provision and/or to delete
specific words or phrases and in its reduced form, such provision shall then be
enforceable and shall be enforced. The Executive agrees and acknowledges that
the breach of Paragraph 3 or 4 will cause irreparable injury to the Company, and
upon breach of any provision of such Paragraphs, the Company shall be entitled
to injunctive relief, specific performance or other equitable relief, provided,
however, that such remedies shall in no way limit any other remedies which the
Company may have (including, without limitation, the right to seek monetary
damages).

6. Notices. All notices, requests, demands, claims or other communications
hereunder shall be in writing and shall be deemed given if delivered by
certified or registered mail (first class postage pre-paid), hand delivery,
guaranteed overnight delivery or facsimile transmission, if such transmission is
confirmed by certified or registered mail (first class postage pre-paid) or
guaranteed overnight delivery, to the following addresses and telecopy numbers
(or to such other addresses or telecopy numbers which such party shall designate
in writing to the other parties):

To the Company:

AutoNation, Inc.

200 SW 1st Ave, Ste 1600

Fort Lauderdale, Florida 33301

Attention: General Counsel

Telecopy: (954) 769-6340

 

7



--------------------------------------------------------------------------------

To Executive:

Michael J. Jackson

AutoNation, Inc.

200 SW 1st Ave, Ste 1600

Fort Lauderdale, Florida 33301

Telecopy: (954) 769-6402

7. Amendment, Waiver, Remedies. This Agreement may not be modified, amended,
supplemented, extended, canceled or discharged, except by written instrument
executed by all parties. No failure to exercise, and no delay in exercising, any
right, power or privilege hereunder preclude the exercise of any other right,
power or privilege. No waiver of any breach of any provision shall be deemed to
be a waiver of any preceding or succeeding breach of the same or other
provision, nor shall any waiver be implied from any course of dealing between
the parties. No extension of time for performance of any obligations or other
acts hereunder or under any other agreement shall be deemed to be an extension
of the time for performance of any other obligations or any other acts. The
rights and remedies of the parties under this Agreement are in addition to all
other rights and remedies, at law or in equity, that they may have against each
other.

8. Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by him. The Company may assign its rights,
together with its obligations hereunder, to any of its affiliates or
subsidiaries, or any successor thereto.

9. Severability; Survival; Term. In the event that any provision of this
Agreement is found to be void and unenforceable by a court of competent
jurisdiction, then such unenforceable provision shall be deemed modified so as
to be enforceable (or if not subject to modification then eliminated herefrom)
for the purpose of those procedures to the extent necessary to permit the
remaining provisions to be enforced. The provisions of this Agreement (other
than Paragraph 1 and, except for obligations in Paragraph 2 resulting from a
termination of the Employment Period, Paragraph 2) will survive the termination
for any reason of the Employment Period and Executive’s relationship with the
Company. If the Employment Period has not been terminated in accordance with
Paragraph 2 of this Agreement prior to September 24, 2013, (i) the respective
obligations of the parties under Paragraphs 1 and 2 hereof shall terminate on
September 24, 2013, and (ii) the provisions of Paragraphs 3-11 under this
Agreement shall survive.

 

8



--------------------------------------------------------------------------------

10. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one and the same instrument.

11. Governing Law. This Agreement shall be construed in accordance with and
governed for all purposes by the laws of the State of Florida applicable to
contracts executed and to be wholly performed within such State.

12. Agency. Nothing herein shall imply or shall be deemed to imply an agency
relationship between the Executive and the Company.

* * * *

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

AUTONATION, INC., a Delaware corporation

/s/ William C. Crowley

William C. Crowley Chair, Compensation Committee of the Board of Directors

/s/ Michael J. Jackson

MICHAEL J. JACKSON, individually

 

9